Title: Edward Graham’s Survey of the Natural Bridge Tract, 7 November 1817
From: Graham, Edward
To: Jefferson, Thomas


                    Novr 7th 1817 Surveyed for Thos Jefferson Esqr a tract of land including the Natural-bridge, purporting, by patent, to contain 157 acres; Beging at 2 poplars united together at the ground and marked as corner trees on the S.E. side only, supposed to be the beging corner called for in the patent, thence (the course called for in the patent) S 52½° E crossing two small fields, and, at 158 poles, a branch, and, at 326 poles, cedar-creek, and thence 39 p. farther, in all 365 p. a White Oak the supposed corner about 6 p. to the left. Near it stood a dead White Oak marked as a corner; and also, near it 2 White oaks  dead & fallen down; Beging our next line at the White Oak, thence N 45° E 84 ps 2 White Oaks, the supposed corner-trees, about 1 pole to the left: from the White Oaks N 70° W. crossing a branch and up a hill through the corner of a field 63 ps to the top of the hill, the timber a good deal cut away, found 2 Black Oaks marked as corner trees about 4 ps to the left: from sd Black Oaks S 45° W. 20 ps 3 White oaks a few feet to the right claimed as a corner to Wm Greenlee’s tract now owned by Ochiltree’s heirs, from sd White Oak N 55° W. crossing a branch 36 ps to the top of the cliff near to the N. Bridge—no corner found—Ochiltrees line to the right: thence N 17° W 66 ps near to an old path on the top of a ridge—no corner-tree found the timber all cut away, thence N 60° W passing some corner line-trees to the left, crossing a draft 130 ps on a hill-side—no corner or line trees near except 3 White Oaks 16 ps to the left claimed as a corner by Ochiltree’s heirs; from sd White Oaks due North 28 ps 2 White oaks nearly three poles to the left claimed as corner-trees by Ochiltree’s heirs: from these White Oaks N 30 E 38 ps into Ochiltree’s field in a corner of Woodland the timber much cut away & no corner found. measured three poles to the left to a stake, thence N 30° W 24 ps through a field, no corner found, timber all dead or cut down; thence N 4° E. 40 ps to the top of a ridge near a Black Oak marked as a line tree supposed to be in a line of Barclay’s land.
                